LAMBERT, Justice,
dissenting.
I dissent from the majority opinion and would affirm the Court of Appeals. Writ*176ing for the Workers’ Compensation Board, Board Member Miller precisely analyzed this case and I adopt his views:
“The AU’s finding and conclusion are inconsistent within themselves. To conclude that a predisposition does not equate with an abnormality is merely bandying with semantics, i.e., a difference without a distinction. Here, the AU found that uniformly the medical evidence was to the effect that Travel-stead had a predisposition to carpal tunnel syndrome. While it could not be objectively demonstrated, without contradiction, the medical testimony was that Travelstead had a narrowed carpal canal as a result of which the median nerve became inflamed with rapid repetitive hand and wrist movements producing carpal tunnel syndrome. Uncontradicted medical evidence cannot be ignored without explanation. Commonwealth v. Workers’ Compensation Board of Kentucky, Ky.App., 697 S.W.2d 540 (1985). We see no difference between this condition and an arthritic condition which was quiescent but activated into symptomatic reality by a work-related incident. While it is a psychiatric case, Yocum [Yocom] v. Jackson, Ky.App., 554 S.W.2d 891 (1977) is helpful by way of defining dormant non-disabling disease condition as follows: ‘Thus, a dormant nondisabling condition within the meaning of the statute is a departure from the normal state of health which is itself capable of being aroused into disabling reality.’ ”
COMBS, J., joins in this dissenting opinion.